Citation Nr: 1636040	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-01 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to restoration of 100 percent disability rating for service-connected residuals of Hodgkin's lymphoma, to include the question of propriety of a reduction in the disability rating to 10 percent effective December 9, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1964 to January 1967, and from October 1976 to November 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 and April 2015 rating decisions.  The April 2010 rating decision of the RO in Baltimore, MD, in pertinent part, denied service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD), but then subsequently withdrew the appeal; however, the Veteran also submitted new and material evidence within one year of the April 2010 rating decision, which required that the issue be readjudicated by the RO.  See 38 C.F.R. § 3.156 (2015).  The new and material evidence was considered in a February 2011 rating decision, and the hearing loss issue was again denied.  The new and material evidence submitted within one year of the April 2010 denial rendered the April 2010 decision non-final, and as the February 2011 rating decision was merely a readjudication of the April 2010 denial.    The Veteran continued the appeal following the February 2011 denial.

The April 2015 rating decision of the RO in Cleveland, OH, reduced the disability rating of the service-connected residuals of Hodgkin's lymphoma from 100 to 10 percent.  

In the January 2012 substantive appeal, via a VA Form 9, the Veteran requested a Central Office hearing before the Board.  Subsequently, in a May 2016 letter, the Veteran submitted additional evidence and asked that the Central Office hearing, which had been scheduled for June 22, 2016, be canceled and a decision by the Board issued.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2015).  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  

Per a December 2011 deferred rating decision, the issue of entitlement to service connection for tinnitus was raised at an August 2011 informal conference with a Decision Review Officer (DRO).  The deferred rating decision directed the RO to develop the issue; however, it does not appear that this issue was developed and/or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue of entitlement to service connection for tinnitus, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of restoration of 100 percent disability rating for service-connected residuals of Hodgkin's lymphoma, to include the question of propriety of a reduction in the disability rating to 10 percent effective December 9, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes.

2.  The Veteran was exposed to loud noise (acoustic trauma) while in service. 

3.  The Veteran has experienced "continuous" symptoms of bilateral hearing loss since service separation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The instant decision grants service connection for bilateral hearing loss, which is a complete grant of this issue, and remands the rating reduction issue.  As such, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The U.S. Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  A September 2011 VA audiometric examination report shows pure tone thresholds of 40 dB or greater at 1000, 2000, 3000, and 4000 Hz in both ears.  Further, speech discrimination was 64 percent in the right ear and 82 percent in the left ear.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The report conveys that the Veteran was diagnosed with bilateral sensorineural hearing loss.  The current disability of bilateral sensorineural hearing loss is established.  See Shedden, 
381 F.3d at 1167; 38 C.F.R. § 3.385.

Next, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  The DD Form 214 reflects that during service the Veteran was a counterintelligence officer and was stationed in the Republic of Vietnam.  A July 2009 private audiometric report conveys a history that the Veteran was exposed to extensive gun fire while stationed in the Republic of Vietnam, and that such exposure severely damaged the Veteran's hearing.  The report from a May 2010 private audiometric evaluation states that the Veteran advanced exposure to mortar fire during service.  In June and August 2010 statements, the Veteran conveyed being in the vicinity of mortar attacks on multiple occasions while stationed in the Republic of Vietnam, including on one occasion in which a mortar round actually struck the Veteran's barracks while he slept.  Further, in July 2011, VA received a letter from a fellow service member who served with the Veteran.  Per the service member, during service they were often subjected to loud noises including artillery fire and helicopter engines.  Excessive noise exposure is consistent with the circumstances, conditions, and hardships of the Veteran's service.  Based on this evidence, the Board finds that in-service acoustic trauma is established.

Finally, the Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran has had continuous symptoms of bilateral hearing loss since service separation in November 1986.  A December 1982 in-service examination report reflects that the Veteran had a reading of 25 dB in the left ear.  Such a reading indicates some degree of hearing loss outside normal limits.  Hensley, 5 Vet. App. at 157 (citing medical authority to recognize that the threshold for normal hearing is from zero to 20 decibels).

In the May 2009 claim, the Veteran advanced first noticing hearing loss during service in 1980.  In a July 2009 private audiometric report, an audiologist opined that exposure to extensive gun fire while the Veteran was stationed in the Republic of Vietnam caused severe hearing damage.

The Veteran's wife, who has been married to the Veteran since October 1966, submitted a letter in September 2009.  Per the letter, the wife first noticed that the Veteran was having hearing problems on or about 1983 to 1984.  Eight months after retirement, the Veteran went to the Walter Reed Army Medical Center (Walter Reed) and, after audiometric testing was conducted, hearing aids for both ears were prescribed in 1987.  The Veteran continues to wear hearing aids.

Also in September 2009, a friend of the Veteran submitted a letter discussing how the Veteran was wearing hearing aids immediately after retirement from service.  The Veteran's brother in law, in a September 2009 letter, recalled a conversation with the Veteran in 1987 or 1988 about the Veteran receiving hearing aids from Walter Reed.  Per an October 2009 letter, a fellow service member noted visiting with the Veteran in 1987 and seeing that the Veteran was wearing hearing aids at the time.  In April 2010, another friend of the Veteran, who met the Veteran in 1986, advanced having frequent discussions from the time they met until the present about the hearing aids they each wear.

A December 2009 private treatment record reflects that in 2002 the Veteran received new hearing aids to replace those issued by Walter Reed in 1987.  A July 2010 VA audiology consultation report notes that the Veteran advanced having worsening hearing since the 1980s.  

In an August 2010 statement, the Veteran advanced having a discussion with a VA audiologist about possible causes for the severe hearing loss in the right ear.  The audiologist opined that the severe hearing loss may be due to the mortar strike on the Veteran's bunker during service in the Republic of Vietnam.

The Veteran received a VA audiometric examination in September 2011.  After diagnosing the Veteran with bilateral sensorineural hearing loss, the VA examiner opined that the hearing loss was less likely as not related to service as the service separation audiogram showed a normal hearing pattern; however, the VA examiner failed to address the fact that the Veteran was wearing hearing aids within a few months of service separation or that a 1982 service examination showed hearing outside the normal ranges, specifically 25 decibel loss in the left ear.  As such, the Board finds the opinion to be inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

A May 2012 Johns Hopkins treatment record noted that the Veteran has had bilateral sensorineural hearing loss since the 1980s with worsening hearing over time.   Finally, in a June 2016 statement, the Veteran again advanced obtaining the first pair of hearing aids in late 1986 or early 1987 from Walter Reed.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran experienced "continuous" bilateral hearing loss symptoms since service separation to meet the requirements of presumptive service connection under 38 C.F.R. 
§ 3.303(b).  An in-service audiometric examination reflected some degree of hearing loss in the left ear in 1982.  Numerous lay statements from the Veteran, his wife, and his friends and family all convey that the Veteran began wearing hearing aids in both ears within months of service separation.  Audiologists have also opined that the Veteran's hearing loss may be related to service.  Such evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of bilateral hearing loss since service separation that was later diagnosed as bilateral sensorineural hearing loss.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service and has experienced "continuous" symptoms of bilateral hearing loss since service separation in November 1986, which meets the criteria for presumptive service connection for bilateral hearing loss under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

Service connection for bilateral sensorineural hearing loss is granted.


REMAND

Issuance of Statement of the Case 
on Restoration of 100 Percent Rating for Hodgkin's Lymphoma

The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue(s) to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

In April 2015, a RO rating decision was issued reducing the disability rating for the service-connected residuals of Hodgkin's lymphoma from 100 to 10 percent disabling.  In a letter received by VA in June 2015, the Veteran stated that, "on May 5, 2015, I met with a DAV representative . . . [who] helped me file a disagreement with my cancer being reduced to 10 percent."  While it does not appear that the aforementioned document was received by VA, the June 2015 letter is sufficient to constitute a NOD to the April 2015 rating reduction.  To date, the RO has not issued a SOC with respect to the issue of restoration of 100 percent disability rating for service-connected residuals of Hodgkin's lymphoma, to include the question of propriety of a reduction in the disability rating to 10 percent effective December 9, 2014; therefore, the issue must be remanded for the issuance of a SOC.  See 
38 C.F.R. § 19.9(c) (2015), codifying Manlincon, 12 Vet. App. 238.

Accordingly, the issue of restoration of 100 percent disability rating for service-connected residuals of Hodgkin's lymphoma, to include the question of propriety of a reduction in the disability rating to 10 percent effective December 9, 2014, is REMANDED for the following action:

Issue a statement of the case addressing the issue of restoration of 100 percent disability rating for service-connected residuals of Hodgkin's lymphoma, to include the question of propriety of a reduction in the disability rating to 10 percent effective December 9, 2014.  The Veteran and representative should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless the appeal is perfected by a substantive appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


